Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 05/13/2021 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…providing a detector for generating an output electrical signal in dependence upon a measured electrical signal received from a second electrical probe applied to a second predetermined portion of the concrete structure; providing a processor for applying predetermined signal processing to the output electrical signal to generate a processed output; and determining in dependence upon the processed output a characteristic of the concrete structure; wherein the measured electrical signal received from the second electrical probe is generated in dependence upon the electrical signal applied via the first electrical probe.”
Claims 2-12 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Wood et al. US 2018/0252748 - The current measurement apparatus (100) has a signal source (112) that is operative to apply a reference input signal to a measurement arrangement (118), so that an output signal from the measurement arrangement comprises a load output signal and a reference output signal.
Wood et al. US 2014/0253102 - The current measurement apparatus (100) has a signal source (112) that is operative to apply a reference input signal to a measurement arrangement (118), so that an output signal from the measurement arrangement comprises a load output signal and a reference output signal.
Ghods et al. US 2020/0018712 - The system comprises an electrical measurement system.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-12 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867